HARWOOD, Justice.
The convictions and sentences in this case are due to be reversed and the case remanded on the authority of Wilson v. State, [Ms. 1020014, June 13, 2003] — So.2d-(Ala.2003).
Trumaine Arrington and Antywan De-velle Wilson were codefendants. Arring-ton’s and Wilson’s cases were consolidated for trial, and Arrington and Wilson were both convicted of attempted murder and first-degree robbery. They appealed to the Court of Criminal Appeals, and that court ultimately reversed both Arrington’s and Wilson’s convictions. Arrington v. State, 869 So.2d 529 (Ala.Crim.App.2002); Wilson v. State, [Ms. CR-00-1003, April 26, 2002] — So.2d - (Ala.Crim.App. 2002). The facts of Arrington’s case and the legal issues presented on his appeal to this Court are identical to those presented in Wilson. Accordingly, on the authority of this Court’s opinion in Wilson, we reverse the judgment of the Court of Criminal Appeals and remand this case for that court to affirm Arrington’s convictions and sentences.
REVERSED AND REMANDED.
MOORE, C.J., and HOUSTON, SEE, BROWN, and STUART, JJ., concur.
LYONS, J., concurs in the judgment only and dissents from the directions on remand.
JOHNSTONE and WOODALL, JJ., dissent.